 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is entered into as of October 29,
2014 by and between Iliad Research and Trading, L.P., a Utah limited partnership
(formerly known as Iliad Research and Trading, L.P., a Delaware limited
partnership) (“Buyer”), and Seaniemac International, Ltd., a Nevada corporation
(the “Company”). Capitalized terms used in this Agreement without definition
shall have the meanings given to them in the Note (defined below).

 

A. The Company previously sold and issued to Buyer that certain Secured
Convertible Promissory Note dated December 2, 2013 in the original principal
amount of $667,500.00 (the “Note”) pursuant to that certain Securities Purchase
Agreement dated December 2, 2013 by and between Buyer and the Company (the
“Purchase Agreement,” and together with the Note and all other documents entered
into in conjunction therewith, the “Transaction Documents”).

 

B. As set forth in more detail in a certain Event of Default Redemption Notice
given by Buyer to the Company on October 1, 2014 (the “Redemption Notice”), the
Company failed to timely file its Form 10-K for the period ending December 31,
2013, which failure constitutes an Event of Default under the Note (the “First
Default”).

 

C. As set forth in more detail in the Redemption Notice, the Company also failed
to pay to Buyer the Installment Amount that was due and payable under the Note
on June 5, 2014 (the “Second Default,” and together with the First Default, the
“Defaults”).

 

D. As a result of the First Default, the interest rate on the Outstanding
Balance increased to 22% per annum as of April 1, 2014 (the “Interest Rate
Increase”) and the Outstanding Balance also increased by an amount equal to the
Default Premium of 125% (the “First Balance Increase”).

 

E. As a result of the Second Default, the Outstanding Balance again increased by
an amount equal to the Default Premium of 125% (the “Second Balance Increase,”
and together with the First Balance Increase, the “Balance Increases”).

 

F. No new or additional consideration is being provided in connection with this
Agreement other than the modification of terms as provided herein.

 

G. Buyer has agreed, subject to the terms, conditions and understandings
expressed in this Agreement, to refrain and forbear temporarily from exercising
and enforcing remedies against the Company with respect to the Defaults as
provided in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 

 

 

 

2. Forbearance. Subject to the terms, conditions and understandings contained in
this Agreement, and other than with respect to the Balance Increases, Buyer
hereby agrees to refrain and forbear from exercising and enforcing its remedies
under the Note, any of the Transaction Documents or under applicable laws, with
respect to the Defaults, for the period (the “Forbearance Period”) beginning on
the date hereof and ending on December 10 2014 (the “Forbearance”), including
without limitation, enforcing the Interest Rate Increase during the Forbearance
Period. For the avoidance of doubt, the Forbearance shall only apply to the
Defaults and not to any Events of Default that may occur subsequent to the date
hereof or any Event of Default (other than the Defaults) that occurred prior to
the date hereof.

 

3. Buyer Note Offset. The Company acknowledges that in conjunction herewith,
Buyer hereby elects to exercise the Holder Offset Right set forth in Section 32
of the Note (the “Offset”), pursuant to which Buyer is hereby deducting amounts
owed by the Company under the Note from the amounts otherwise owed by Buyer
under the Buyer Notes, such that following such Offset, each of the Buyer Notes
shall be terminated and the Outstanding Balance of the Note shall
correspondingly be reduced by the aggregate outstanding balance of the Buyer
Notes. In furtherance thereof, together with its execution of this Agreement,
the Company agrees to deliver to Buyer any original copies of the Buyer Notes in
its possession to facilitate Buyer’s cancellation thereof. In the event the
Company does not have possession of any or all of the Buyer Notes, the Company
hereby represents and warrants to Buyer that (i) it owns all right, title and
interest in and to the Buyer Notes and no other person or entity has any claim,
right, or interest in or to the Buyer Notes by virtue of any sale, assignment,
encumbrance, hypothecation, transfer or pledge thereof, (ii) the Buyer Notes
have been lost, destroyed or otherwise are not in the Company’s possession, and
(iii) the Company agrees to indemnify and defend Buyer and its successors and
assigns, and to hold the same harmless from and against any and all cost, claim,
liability, loss or damage whatsoever which the same may suffer as a result of
the Company’s inability to locate the Buyer Notes.

 

4. Ratification of the Note. The Note shall be and remains in full force and
effect in accordance with its terms, and is hereby ratified and confirmed in all
respects. The Company acknowledges that it is unconditionally obligated to pay
the remaining balance of the Note and represents that such obligation is not
subject to any defenses, rights of offset or counterclaims. Subject to the terms
of Section 5 below, after giving effect to the terms of the Forbearance
described herein, the Offset, and the application of the Second Balance
Increase, the Outstanding Balance shall be deemed and affirmed to be equal to
$300,000.00 and interest shall accrue on such amount at the rate of 8% per
annum, as set forth in Section 2 of the Note, as of the date hereof. No
forbearance or waiver other than as expressly set forth herein may be implied by
this Agreement. Except as expressly set forth herein, the execution, delivery,
and performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Buyer under the Note or the
Transaction Documents, as in effect prior to the date hereof.

 

5. Failure to Comply. The Company understands that the Forbearance shall
terminate immediately upon the occurrence of any material breach of this
Agreement or upon the occurrence of any Event of Default after the date hereof
(or any Event of Default other than the Defaults that occurred prior to the date
hereof) and that in any such case, Buyer may seek all recourse available to it
under the terms of the Note, this Agreement, any other Transaction Document, or
applicable law. For the avoidance of any doubt, the termination of the
Forbearance pursuant to this Section shall not terminate, limit or modify any
other provision of this Agreement (including without limitation Section 4
hereof). In addition, notwithstanding the parties affirmation of the Outstanding
Balance in Section 4 above, in the event the Company fails to cure the First
Default prior to the conclusion of the Forbearance Period by becoming current
with all of its filing requirements under the 1934 Act and as are necessary to
enable Buyer to sell shares of the Company’s Common Stock under Rule 144, the
Company agrees that as of the conclusion of the Forbearance Period, the
Outstanding Balance shall be deemed and affirmed to be equal to $380,000.00,
which increase in the Outstanding Balance reflects the application of the First
Balance Increase, and interest shall accrue on such Outstanding Balance at the
Default Interest Rate until such time that the First Default is cured.

 



2

 

 

6. Section 8 Election. Buyer hereby acknowledges that the Second Default
constitutes a Payment Default under the Note. As a result thereof, Buyer has the
ability to make a Section 8 Election under Section 8.5 of the Note. In
furtherance thereof, by their execution below, each of Buyer and the Company
acknowledges and agrees that Buyer is hereby making, and for all purposes shall
be deemed to have made as of the date hereof, a Section 8 Election pursuant to
Section 8.5 of the Note. Accordingly, effective as of the date hereof, the
Company acknowledges that Buyer may determine, in its sole discretion, the
Installment Dates and the Installment Amounts under the Note, as set forth in
more detail in Section 8.5 of the Note. Notwithstanding the foregoing, in the
event the Company becomes current with all of its filing requirements under the
1934 Act and as are necessary to enable Buyer to sell shares of the Company’s
Common Stock under Rule 144 prior to the conclusion of the Forbearance Period,
Buyer agrees that thereafter, notwithstanding its Section 8 Election made
herein, the Installment Amount for any calendar month may not exceed the
Installment Amount provided for in Section 8 of the Note unless and until the
occurrence of a new Payment Default or any event of default under this
Agreement, upon the occurrence of which Buyer shall have all rights and remedies
available to it under the Note, including the ability to determine the
Installment Amount without limitation as set forth in Section 8.5 of the Note.
For the avoidance of doubt, nothing in the previous sentence shall limit or
restrict Buyer’s ability to determine the Installment Date or Installment Dates
in any given calendar month or to designate multiple Installment Dates in any
given calendar month, so long as the total Installment Amount of all
installments in any given calendar month does not exceed the Installment Amount
provided for in Section 8 of the Note (subject to the conditions set forth in
this Section 6).

 

7. Share Reserve. As an additional condition to Buyer’s agreement to enter into
this Agreement, the Company agrees to establish a Share Reserve of 100,000,000
authorized but unissued shares of Common Stock for the benefit of Buyer on or
before the date that is five (5) Trading Days from the date hereof.

 

8. Representations, Warranties and Agreements. In order to induce Buyer to enter
into this Agreement, the Company, for itself, and for its affiliates, successors
and assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a) The Company has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent or
approval of the Company, and no consent, approval, filing or registration with
or notice to any governmental authority is required as a condition to the
validity of this Agreement or the performance of any of the obligations of the
Company hereunder.

 



3

 



 

(b) Any Event of Default which may have occurred under the Note has not been, is
not hereby, and shall not be deemed to be waived by Buyer, expressly, impliedly,
through course of conduct or otherwise except upon full satisfaction of the
Company’s obligations under this Agreement. The agreement of Buyer to refrain
and forbear from exercising any rights and remedies by reason of any existing
default or any future default shall not constitute a waiver of, consent to, or
condoning of, any other existing or future default. For the avoidance of any
doubt, the Forbearance described herein only applies to the Defaults, and shall
not constitute a waiver or forbearance of any other rights or remedies available
to Buyer with respect to any other defaults under the Note or other breach of
the Transaction Documents by the Company.

 

(c) All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects; and no such understanding, representation, warranty, or recital fails
or omits to state or otherwise disclose any material fact or information
necessary to prevent such understanding, representation, warranty, or recital
from being misleading. The Company acknowledges and agrees that Buyer has been
induced in part to enter into this Agreement based upon Buyer’s justifiable
reliance on the truth, accuracy, and completeness of all understandings,
representations, warranties, and recitals contained in this Agreement. There is
no fact known to the Company or which should be known to the Company which the
Company has not disclosed to Buyer on or prior to the date hereof which would or
could materially and adversely affect the understandings of Buyer expressed in
this Agreement or any representation, warranty, or recital contained in this
Agreement.

 

(d) Except as expressly set forth in this Agreement, the Company acknowledges
and agrees that neither the execution and delivery of this Agreement nor any of
the terms, provisions, covenants, or agreements contained in this Agreement
shall in any manner release, impair, lessen, modify, waive, or otherwise affect
the liability and obligations of the Company under the terms of the Note or any
of the other Transaction Documents.

 

(e) The Company has no defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any
kind or nature whatsoever against Buyer, directly or indirectly, arising out of,
based upon, or in any manner connected with, the transactions contemplated
hereby, whether known or unknown, which occurred, existed, was taken, permitted,
or begun prior to the execution of this Agreement and occurred, existed, was
taken, permitted or begun in accordance with, pursuant to, or by virtue of any
of the terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. The Company hereby acknowledges and agrees that
the execution of this Agreement by Buyer shall not constitute an acknowledgment
of or admission by Buyer of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 



4

 

 

(f) The Company hereby acknowledges that it has freely and voluntarily entered
into this Agreement after an adequate opportunity and sufficient period of time
to review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by the Company (or had the opportunity
to be represented by counsel). The Company further acknowledges and agrees that
it has actively and with full understanding participated in the negotiation of
this Agreement and all other documents executed and delivered in connection with
this Agreement after consultation and review with its counsel (or had the
opportunity to be represented by counsel), that all of the terms and conditions
of this Agreement and the other documents executed and delivered in connection
with this Agreement have been negotiated at arm’s-length, and that this
Agreement and all such other documents have been negotiated, prepared, and
executed without fraud, duress, undue influence, or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party by any other
party. No provision of this Agreement or such other documents shall be construed
against or interpreted to the disadvantage of any party by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated, or drafted such provision.

 

(g) There are no proceedings or investigations pending or threatened before any
court or arbitrator or before or by, any governmental, administrative, or
judicial authority or agency, or arbitrator, against the Company.

 

(h) There is no statute, regulation, rule, order or judgment and no provision of
any mortgage, indenture, contract or other agreement binding on the Company,
which would prohibit or cause a default under or in any way prevent the
execution, delivery, performance, compliance or observance of any of the terms
and conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.

 

(i) The Company is solvent as of the date of this Agreement, and none of the
terms or provisions of this Agreement shall have the effect of rendering the
Company insolvent. The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

 

(j) To the best of its belief, after diligent inquiry, the Company represents
and warrants that, as of the date hereof, no other Event of Default under the
Note (nor any material breach by the Company under any of the other Transaction
Documents) exists.

 

(k) In the event the Company successfully cures the First Default during the
Forbearance Period, and thereby avoids application of the First Balance Increase
described in Section 5 above, then in such event the Company acknowledges that
the Default Adjustment described in Section 4.3(a) of the Note will have only
been applied with respect to one Event of Default (the Second Default, as set
forth in Section 4 above) and may still be applied to one more Event of Default
to the extent any Event of Default occurs after the date hereof or Buyer becomes
aware of any Event of Default (other than the Defaults) that occurred prior to
the date hereof.

 

5

 

 

9. Headings. The headings contained in this Agreement are for reference purposes
only and do not affect in any way the meaning or interpretation of this
Agreement.

 

10. Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each party consents to and expressly agrees that the
exclusive venue for Arbitration (as defined in Exhibit A) of any dispute arising
out of or relating to this Agreement or any Transaction Document or the
relationship of the parties or their affiliates shall be in Salt Lake County or
Utah County, Utah. Without modifying the parties obligations to resolve disputes
hereunder or under any Transaction Document pursuant to the Arbitration
Provisions (as defined below), each party hereto submits to the exclusive
jurisdiction of any state or federal court sitting in Salt Lake County, Utah in
any proceeding arising out of or relating to this Agreement and agrees that all
Claims (as defined in Exhibit A) in respect of the proceeding may only be heard
and determined in any such court and hereby expressly submits to the exclusive
personal jurisdiction and venue of such court for the purposes hereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each party hereto hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to its address as set forth in the Purchase Agreement, such service to become
effective ten (10) days after such mailing. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11. Arbitration. The parties shall submit all Claims arising under this
Agreement or any Transaction Document or other agreements between the parties
and their affiliates to binding arbitration pursuant to the arbitration
provisions set forth in Exhibit A attached hereto (the “Arbitration
Provisions”). The parties hereby acknowledge and agree that the Arbitration
Provisions are unconditionally binding on the parties hereto and are severable
from all other provisions of this Agreement. Any capitalized term not defined in
the Arbitration Provisions shall have the meaning set forth in this Agreement.
By executing this Agreement, the Company represents, warrants and covenants that
the Company has reviewed the Arbitration Provisions carefully, consulted with
legal counsel about such provisions (or waived its right to do so), understands
that the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that the Company will
not take a position contrary to the foregoing representations. The Company
acknowledges and agrees that Buyer may rely upon the foregoing representations
and covenants of the Company regarding the Arbitration Provisions.

 

12. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 



6

 

 

13. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

14. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

15. Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between the Company, Buyer, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Buyer nor the Company makes
any representation, warranty, covenant or undertaking with respect to such
matters.

 

16. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.

 

17. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Buyer hereunder may be assigned by Buyer to a third
party, including its financing sources, in whole or in part. The Company may not
assign this Agreement or any of its obligations herein without the prior written
consent of Buyer.

 

18. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, each of the Note and all of the other Transaction
Documents shall remain in full force and effect, enforceable in accordance with
all of its original terms and provisions. This Agreement shall not be effective
or binding unless and until it is fully executed and delivered by Buyer and the
Company. If there is any conflict between the terms of this Agreement, on the
one hand, and the Note or any other Transaction Document, on the other hand, the
terms of this Agreement shall prevail.

 

19. Time of Essence. Time is of the essence of this Agreement.

 

20. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
the Company or Buyer shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

21. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  COMPANY:       SEANIEMAC INTERNATIONAL, LTD.       By: /s/ Barry M. Brookstein
  Name: Barry M. Brookstein      Title: Chief Executive Officer

  

  BUYER:       ILIAD RESEARCH AND TRADING, L.P.         By: Iliad Management,
LLC, its General Partner

 

  By: Fife Trading, Inc., its Manager

 

  By: /s/ John M. Fife     John M. Fife, President

  

[Signature Page to Forebearance Agreement]

 

 

 

 

EXHIBIT A

 

ARBITRATION PROVISIONS

 

1. Dispute Resolution. For purposes of this Exhibit A, the term “Claims” means
any disputes, claims, demands, causes of action, liabilities, damages, losses,
or controversies whatsoever arising from related to or connected with the
transactions contemplated the Agreement or in the Transaction Documents and any
communications between the parties related thereto, including without limitation
any claims of mutual mistake, mistake, fraud, misrepresentation, failure of
formation, failure of consideration, promissory estoppel, unconscionability,
failure of condition precedent, rescission, and any statutory claims, tort
claims, contract claims, or claims to void, invalidate or terminate the
Agreement or any of the Transaction Documents. The parties hereby agree that the
arbitration provisions set forth in this Exhibit A (“Arbitration Provisions”)
are binding on the parties hereto and are severable from all other provisions in
the Transaction Documents. As a result, any attempt to rescind the Agreement or
declare the Agreement or any Transaction Document invalid or unenforceable for
any reason is subject to these Arbitration Provisions. These Arbitration
Provisions shall also survive any termination or expiration of the Agreement.

 

2. Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah or Utah County, Utah and pursuant to the terms set forth in
these Arbitration Provisions. The parties agree that the award of the arbitrator
shall be final and binding upon the parties; shall be the sole and exclusive
remedy between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include default interest on the terms set forth in the Note
(“Default Interest”) both before and after the award. Judgment upon the award of
the arbitrator will be entered and enforced by a state court sitting in Salt
Lake County, Utah. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Pursuant to Section 78B-11-105 of the Arbitration Act, in the event of conflict
between the terms of these Arbitration Provisions and the provisions of the
Arbitration Act, the terms of these Arbitration Provisions shall control.

 

3. Arbitration Proceedings. Arbitration between the parties will be subject to
the following procedures:

 

3.1. Pursuant to Section 110 of the Arbitration Act, the parties agree that a
party may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under the
Agreement; provided, however, that the Arbitration Notice may not be given by
email or fax. Arbitration will be deemed initiated as of the date that the
Arbitration Notice is deemed delivered under the Agreement (the “Service Date”).
After the Service Date, information may be delivered, and notices may be given,
by email or fax pursuant to the Agreement. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

 

3.2. Within ten (10) calendar days after the Service Date, Buyer shall select
and submit to the Company the names of three arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Buyer has submitted to the Company
the names of the Proposed Arbitrators, the Company must select, by written
notice to Buyer, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If the Company fails to
select one of the Proposed Arbitrators in writing within such 10-day period,
then Buyer may select the arbitrator from the Proposed Arbitrators by providing
written notice of such selection to the Company. If Buyer fails to identify the
Proposed Arbitrators within the time period required above, then the Company may
at any time prior to Buyer designating the Proposed Arbitrators, select the
names of three arbitrators that are designated as “neutrals” or qualified
arbitrators by Utah ADR Service by written notice to Buyer. Buyer may then,
within ten (10) calendar days after the Company has submitted notice of its
selected arbitrators to Buyer, select, by written notice to the Company, one (1)
of the selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Buyer fails to select in writing and within such
10-day period one of the three arbitrators selected by the Company, then the
Company may select the arbitrator from its three previously selected arbitrators
by providing written notice of such selection to Buyer. Subject to subparagraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.

 



 

 

 

3.3. An answer and any counterclaims to the Arbitration Notice, which must be
pleaded consistent with the Utah Rules of Civil Procedure, shall be required to
be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

 

3.4. The party that delivers the Arbitration Notice to the other party shall
have the option to also commence legal proceedings exclusively with any state
court sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to
the following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an award of the arbitrator
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.

 

3.5. Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

 

(a) Discovery will only be allowed if the likely benefits of the proposed
discovery outweigh the burden or expense, and the discovery sought is likely to
reveal information that will satisfy a specific element of a claim or defense
already pleaded in the Arbitration. The party seeking discovery shall always
have the burden of showing that all of the standards and limitations set forth
in these Arbitration Provisions are satisfied. The scope of discovery in the
Arbitration proceedings shall also be limited as follows:

 

(i) To facts directly connected with the transactions contemplated by the
Agreement.

 

(ii) To facts and information that cannot be obtained from another source that
is more convenient, less burdensome or less expensive.

 

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.

 

3.6. Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.

 



 

 



 

(a) All discovery requests must be submitted in writing to the arbitrator and
the other party before issuing or serving such discovery requests. The party
issuing the written discovery requests must include with such discovery requests
a detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed, within ten (10) calendar days of
receiving the proposed discovery requests, to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge(s) to one or more discovery requests, the arbitrator will make a
finding as to the likely attorneys’ fees and costs associated with responding to
the discovery requests and issue an order that (A) requires the requesting party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party. If a party entitled to submit
an estimate of attorneys’ fees and costs and/or a challenge to discovery
requests fails to do so within such 10-day period, the arbitrator will make a
finding that (A) there are no attorneys’ fees or costs associated with
responding to such discovery requests, and (B) the responding party must respond
to such discovery requests (as may be limited by the arbitrator) within a
certain period of time as determined by the arbitrator.

 

(b) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

 

(c) Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

 

3.7. Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted by the deadlines established by the arbitrator.
Expert reports must contain the following: (a) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (b)
the expert’s name and qualifications, including a list of all publications
within the preceding 10 years, and a list of any other cases in which the expert
has testified at trial or in a deposition or prepared a report within the
preceding 10 years; and (c) the compensation to be paid for the expert’s study
and testimony. The parties are entitled to depose any other party’s expert
witness one time for no more than 4 hours. An expert may not testify in a
party’s case-in-chief concerning any matter not fairly disclosed in the expert
report.

 

3.8. All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

 



 

 

 

3.9. The parties hereby authorize and direct the arbitrator to take such actions
and make such rulings as may be necessary to carry out the parties’ intent for
the arbitration proceedings to be efficient and expeditious. Pursuant to Section
120 of the Arbitration Act, the parties hereby agree that an award of the
arbitrator must be made within 150 days after the Arbitration Commencement Date.
The arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 150-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.

 

3.10. The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.

 

3.11. If any part of these Arbitration Provisions is found to violate applicable
law or to be illegal, then such provision shall be modified to the minimum
extent necessary to make such provision enforceable under applicable law.

 

3.12. The arbitrator is hereby directed to require the losing party to (i) pay
the full amount of the costs and fees of the arbitrator, and (ii) reimburse the
prevailing party the reasonable attorneys’ fees, arbitrator costs, deposition
costs, and other discovery costs incurred by the prevailing party.

 

[Remainder of page intentionally left blank]

 



 

 

 

 

 

 

 

